Citation Nr: 1740547	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO. 13-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include PTSD, depression, and anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision of the RO.  In February 2013, the Veteran filed a notice of disagreement (NOD).  In May 2013, the RO issued a statement of the case (SOC).  In June 2013, the Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals). 

In October 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action on this claim, prior to appellate consideration, is required.

As a final preliminary matter, the Board notes that, after certification of the appeal to the Board and after the Board hearing, additional relevant medical evidence; specifically an October 2016 private opinion (received in January 2017) and updated VA treatment records have been added to the record since the RO's last adjudication of the claim in the May 2013 statement of the case.  Thus, the evidence has not been considered by the AOJ in connection with the current claim.  However, as explained below, as the claim is being remanded, in part, for a medical professional to consider the evidence, the AOJ will have the opportunity to initially consider such evidence in the adjudication of the claim, and the Veteran is not prejudiced by the Board's consideration of the claim for the limited purpose of issuing a comprehensive remand.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the claim for service connection for a psychiatric disorder, to include PTSD, depression, and anxiety disorder, is warranted.

Establishing service connection for PTSD requires a medical diagnosis of the condition; credible supporting evidence that the claimed in-service stressor actually occurred. and a link, established by medical evidence, between current symptoms and the n-service stressor; and 38 C.F.R. § 3.304(f) (2016).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.   

In this case, in multiple statements, medical treatment records, and the hearing transcript, the Veteran essentially contends that he has a psychiatric disorder stemming from several physical assaults in the summer of 1978 during his 90-day assignment at Eniwetok Atoll (Bikini Islands). 

During his October 2016 hearing, as well as in March 2011, July 2011, and August 2012 statements, the Veteran alleged that he was drinking in a causeway and two civilian personnel employed by Holmes and Narver (described by the Veteran as a government contracted civilian company, assaulted him physically and attempted sexual assault on the Veteran by pulling his pants down.  The Veteran indicated he was able to escape.  The Veteran saw these individuals in the mess hall and he was warned not to notify anyone of the incident.  The Veteran indicated he was in fear, embarrassed, and ashamed by the incident and therefore he did not report it.  He was concerned about what others would think of him.  The Veteran also reported that he began drinking more heavily and experienced blackouts after which he was beaten multiple times by individuals, but he was unaware of the identity of these perpetrators in the additional physical assaults because of his blackouts.  He reported that his behavior changed following this incident and he received Article 15 disciplinary actions.  He indicated that for the last thirty years he could not hold a job because he was defensive and had angry outbursts.  He also reported he had not been in a relationship.  Military Personnel Records document that the Veteran received two separate Article 15 disciplinary actions in May 1979 for leaving his duty post or being absent for duty.  

In addition, in a buddy statement received in August 2013, the Veteran's friend indicated the Veteran wrote letters to her during his time at the Bikini Islands in which he indicated he experienced difficulty at Bikini Islands.  She also stated that she noticed obvious changes in him after he returned home from service.

While the Veteran's claimed in-service stressor has not been verified, the collective evidence of record tends to indicate that he did suffer some trauma in service.  In this regard, the Veteran has submitted various consistent statements regarding the in-service trauma and a buddy statement indicating the fact that the Veteran expressed having difficulty at the Bikini Islands and that he was different after returning from service. 

Moreover, as to the question of whether the Veteran's psychiatric disorder is related to the claimed in-service stressor, here, there are two competing opinions.  An August 2012 VA examiner opined the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, as the Veteran's service records do not show treatment for any mental health issues.  She noted his personnel file shows that he received an Article 15 in May 1979, or several months following the claimed sexual assault.  The examiner also explained that the Veteran manifested behavioral problems including heavy alcohol use marked by driving under the influence (DUI) at Fort Ord prior to Bikini Islands and the alleged sexual assault.  In addition, the Veteran presented with poor functioning prior to going to the military with markers such as leaving high school prior to graduation and his impaired behavior continued after he joined the military and continued while he was stationed at the Bikini Islands to the incident of alleged sexual assault with markers such as heavy alcohol use.  His alcohol abuse continued after he returned from the Bikini Islands and led to further Article 15 disciplinary action.  It continued after leaving the military leading to poor occupational functioning marked by being fired several times.  The one marker of an Article 15 in May 1979 was part of a pattern of dysfunction that existed prior to the alleged incident marked by heavy alcohol use.  The examiner opined it is therefore less likely than not that he suffers from PTSD due to military sexual trauma (MST) that took place in the military.  As a result, the VA examiner opined he does not support the opinion rendered on August 24, 2011, which provided a diagnosis of PTSD from MST and Alcohol Abuse.  The examiner also opined that the Veteran did not meet the criteria for PTSD.  

However, the Veteran has asserted that he had always drank alcohol, but that following the alleged MST and physical assault incidents, his drinking became more excessive to the point that he was blacking out, which resulted in him receiving the subsequent Article 15 disciplinary actions, and as the examiner pointed out, his inability to hold a job following service or hold a relationship.  The examiner did not address this contention or the buddy statement received in August 2013 discussing the change in the Veteran's behaviors following the incidents.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  In addition, the examiner addressed only one "marker" in service, however, the military personnel records reflect that the Veteran received two separate Article 15 disciplinary actions in May 1979.  

The Veteran's VA psychologist has offered a positive opinion; however, this opinion appears to be based solely on the Veteran's statements that the in-service trauma occurred, and does not reflect the examiner's independent determination as to the occurrence of the service stressor, consistent with 38 C.F.R. § 3.304(f)(5).  Specifically, there was no discussion as to any change of behavior in the military following the alleged incident, but rather the psychologist focused primarily on the absence of any pre-existing mental condition prior to entering service.  Also, the psychologist did not identify the Veteran's symptoms of PTSD or specify the symptoms linked to the in-service trauma.

The Board additionally notes that the Veteran has also been diagnosed with depression and anxiety disorders; however, the medical professionals did not explicitly address each diagnosis of record. 

In light of the above, the Board finds that the evidence of record is insufficient to resolve the claim on appeal, and that a  remand of the claim for further medical development is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or obtain an opinion in connection with a service connection claim, it must provide or obtain one adequate one for the purpose intended). 
      
Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinions-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  To this end, the AOJ should arrange to obtain an addendum opinion from the examiner who provided the August 2012 opinion, or, if necessary, from another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

Prior to undertaking action responsive to the above, to ensure that that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With regard to military personnel records, the Board notes that the August 2012 examiner noted that the Veteran received a DUI after arriving at Fort Ord, but prior to transferring to the Bikini Islands.  However, the military personnel records do not reflect a DUI incident and no such record documenting such fact is associated with the record.  Thus, the AOJ should contact the NPRC or any other appropriate entity to attempt to locate these military personnel records.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Fresno VA Medical Center (VAMC), to include the Oakhurst  Community Based Outpatient Clinic (CBOC), and that records dated through April 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  See also Dunn v. West, 11 Vet. App. 462, 466-467 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the claims file any of the Veteran's outstanding military personnel records, to include the record of a DUI incident during service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If it is determined that such records do not exist, render a formal finding of unavailability.  

2.  Obtain from the Fresno VAMC (and any associated facility(ies), to include the Oakhurst CBOC) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the August 2012 VA examiner an addendum opinion addressing the etiology of the Veteran's psychiatric disorder, to include PTSD, depression, and anxiety disorder.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist..  Only arrange for the Veteran to undergo further VA examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to PTSD, the mental health professional should specifically consider all evidence of record related to the Veteran's alleged in-service MST/ personal assault incident- to include the Veteran's assertions, supporting buddy statements (including the statement of the Veteran, and any references to altered behavior in the STRs and Military Personnel Records, which reflect the Veteran received Article 15 disciplinary actions)-and determine whether the collective evidence indicates that any alleged assault occurred.

If so, the examiner should address whether the Veteran meets-or, at any time pertinent to the current January 2011 claim, has met-the diagnostic criteria for PTSD as a result of such stressor. 

If a diagnosis of PTSD resulting from the identified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

With respect to each diagnosed acquired psychiatric disability other than PTSD, to include anxiety and depression disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to any established in-service stressor(s).  

If psychosis is diagnosed, the physician should determine whether such disability manifested to a compensable degree within one year of service discharge (i.e., August 1980).

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, to include the October 2016 positive opinion (received in January 2017), as well as the August 2011 assessment of PTSD due to MST, and all lay assertions-to include the Veteran's competent assertions as the onset, nature, and continuity of psychiatric symptoms. 

Notably, the absence of documented evidence of psychiatric problems during the Veteran's service or at discharge should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and that other individuals are competent to report what they observed, or were told.  Hence, the lay assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

7.  After completing the requested actions, and any other development and/or notification action deemed necessary, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA files(s) since the last adjudication) and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

